           Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 1 of 25




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


GLORIA BRUNSON, KEVIN                        Case No.
DAHLBERG, JAMAL DOUGLAS,
and EARL YOUNG, individually and             COMPLAINT - CLASS ACTION
on behalf of all others similarly            AND DEMAND FOR JURY TRIAL
situated,

                    Plaintiffs,

      v.
THE HOME DEPOT, INC., Delaware
Corporation, and JOHN DOE,

                    Defendants.

      Plaintiffs Gloria Brunson, Kevin Dahlberg, Jamal Douglas, and Earl Young

bring this Class Action Complaint and Demand for Jury Trial (“Complaint”)

against Defendants The Home Depot, Inc. (“Home Depot”) and John Doe for

violating the Illinois Biometric Information Privacy Act, 740 ILCS 14/1 et seq.

(“BIPA”). Plaintiffs allege the following upon personal knowledge as to

themselves and their own acts and experiences and, as to all other matters, upon

information and belief, including investigation conducted by their attorneys:




                                         1
           Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 2 of 25




                           NATURE OF THE ACTION

      1.      Home Depot is the country’s largest home-improvement retailer, with

more than 2,200 stores generating over $108 billion in annual revenue.

      2.      Of those 2,200-plus stores, 76 are located in Illinois, where it has been

illegal since 2008 to collect an individual’s biometric information or identifier—

such as a fingerprint, voiceprint, or faceprint—without the individual’s informed,

written consent. 740 ILCS 14/15(b).

      3.      Despite the decade-old prohibition on collecting biometric data

without consent, Home Depot has augmented its in-store security cameras with

software that track individuals’ movements throughout the store using a unique

scan of face geometry. Put simply, Defendants surreptitiously attempt to collect the

faceprint of every person who appears in front of one of their facial-recognition

cameras.

      4.      Defendants actively conceal their faceprinting practices from the

public. When reporters have inquired about Home Depot’s use of facial

recognition, it has refused comment, and when privacy-minded customers consult

the Privacy and Security Statement on www.homedepot.com, they find no mention

whatsoever of biometric information or faceprint collection.




                                           2
            Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 3 of 25




       5.      Defendants’ systemic and covert privacy intrusion is plainly unlawful

in Illinois.

       6.      Plaintiffs bring this Complaint seeking an order (i) declaring that

Defendants’ conduct violates BIPA, (ii) requiring that Defendants cease the

unlawful activities described herein and destroy the biometric data they unlawfully

collected, and (iii) awarding Plaintiffs and the Class statutory damages of $5,000

per violation, plus their attorneys’ fees and costs.

                                       PARTIES

       7.      Plaintiff Brunson is a natural person and citizen of the State of

Illinois.

       8.      Plaintiff Dahlberg is a natural person and a citizen of the State of

Illinois.

       9.      Plaintiff Douglas is a natural person and a citizen of the State of

Illinois.

       10.     Plaintiff Young is a natural person and a citizen of the State of

Illinois.

       11.     Defendant Home Depot is a corporation organized under the laws of

the State of Delaware, with its headquarters and principal place of business located




                                            3
          Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 4 of 25




at 2455 Paces Ferry Rd. NW, Atlanta, Georgia 30339. Home Depot conducts

business throughout this District, and the State of Georgia.

       12.    Defendant John Doe is the vendor and operator of the facial-

recognition system used by Home Depot. Doe’s citizenship is unknown to

Plaintiffs.

                          JURISDICTION AND VENUE

       13.    This Court has jurisdiction over the subject-matter of this action

pursuant to 28 U.S.C. § 1332(d) because all Plaintiffs are citizens of a state

different from at least one Defendant, and because Plaintiffs and the Class seek

more than $5,000,000 in damages.

       14.    This Court has personal jurisdiction over Home Depot because it is

headquartered in Georgia.

       15.    This Court has personal jurisdiction over Defendant Doe because it

because it conducts business in Georgia and it contracted with Home Depot in

Georgia to provide facial-recognition services.

       16.    Venue is proper in this District under 28 U.S.C. § 1391(b) because

Home Depot resides in this District.




                                           4
          Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 5 of 25




                     COMMON FACTUAL ALLEGATIONS

                      The Biometric Information Privacy Act

       17.    Illinois enacted BIPA in 2008.

       18.    BIPA regulates two types of biometric data. First, BIPA regulates any

“biometric identifier,” which means “a retina or iris scan, fingerprint, voiceprint, or

scan of hand or face geometry,” and specifically excludes a lengthy list of

identifiers outside that scope. 740 ILCS 14/10. Second, it regulates any “biometric

information,” which “means any information, regardless of how it is captured,

converted, stored, or shared, based on an individual’s biometric identifier used to

identify an individual.” Id. Biometric information “does not include information

derived from items or procedures excluded under the definition of biometric

identifiers.” Id.

       19.    BIPA regulates the entire lifecycle of biometric data, from capture and

collection to use and disclosure.

       20.    As to the origination of biometric data, BIPA provides that “[n]o

private entity may collect, capture, purchase, receive through trade, or otherwise

obtain a person’s or a customer’s biometric identifier or biometric information,

unless it first: (1) informs the subject or the subject’s legally authorized




                                           5
         Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 6 of 25




representative in writing that a biometric identifier or biometric information is

being collected or stored; (2) informs the subject or the subject’s legally authorized

representative in writing of the specific purpose and length of term for which a

biometric identifier or biometric information is being collected, stored, and used;

and (3) receives a written release executed by the subject of the biometric identifier

or biometric information or the subject’s legally authorized representative.”

      21.    BIPA likewise restricts the disclosure of biometric data, providing that

“[n]o private entity in possession of a biometric identifier or biometric information

may disclose, redisclose, or otherwise disseminate a person’s or a customer’s

biometric identifier or biometric information unless: (1) the subject of the

biometric identifier or biometric information or the subject’s legally authorized

representative consents to the disclosure or redisclosure; (2) the disclosure or

redisclosure completes a financial transaction requested or authorized by the

subject of the biometric identifier or biometric information or the subject’s legally

authorized representative; (3) the disclosure or redisclosure is required by State or

federal law or municipal ordinance; or (4) the disclosure is required pursuant to a

valid warrant or subpoena issued by a court of competent jurisdiction.” 740 ILCS

14/15(d).




                                          6
         Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 7 of 25




      22.    When it comes to exploiting biometric data, BIPA creates even

stricter proscriptions. Reflecting an intent to preclude the formation of a market for

biometric data, BIPA provides without exception that “[n]o private entity in

possession of a biometric identifier or biometric information may sell, lease, trade,

or otherwise profit from a person’s or a customer’s biometric identifier or

biometric information.” 740 ILCS 14/15/(c).

      23.    To facilitate the informed notice and consent provisions described

above, BIPA also requires that any private entity in possession of biometric

identifiers or information must publish a written policy “establishing a retention

schedule and guidelines for permanently destroying biometric identifiers and

biometric information when the initial purpose for collecting or obtaining such

identifiers or information has been satisfied or within 3 years of the individual’s

last interaction with the private entity, whichever occurs first.” 740 ILCS 14/15(a).

      24.    Finally, BIPA requires that any entity possessing biometric identifiers

or information “(1) store, transmit, and protect from disclosure all biometric

identifiers and biometric information using the reasonable standard of care within

the private entity’s industry; and (2) store, transmit, and protect from disclosure all

biometric identifiers and biometric information in a manner that is the same as or




                                           7
           Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 8 of 25




more protective than the manner in which the private entity stores, transmits, and

protects other confidential and sensitive information.” 740 ILCS 14/15(e).

         25.   BIPA also includes a private right of action authorizing “[a]ny person

aggrieved by a violation of” the statute to sue and recover for each violation

liquidated damages of $1,000, or $5,000 in the event of an intentional or reckless

violation, plus attorneys’ fees, costs, and appropriate injunctive relief. 740 ILCS

14/20.

                Defendants’ Wanton Disregard for Customer Privacy

         26.   Defendants operate a sweeping surveillance system with facial

recognition at its core but disregard BIPA in its entirety.

         27.   In-store facial recognition systems work by scanning video footage of

a person’s face for certain geometric points, such as the distance between the eyes,

nose, and ears, among others. Those data points are then reflected in a data string

reflecting the individual’s faceprint.

         28.   As the customer moves through a store and is detected by cameras,

the facial-recognition technology repeatedly re-maps the customer’s facial

geometry, and compares it against the stored faceprint, all while tracking the

individual’s movement throughout the store.




                                           8
         Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 9 of 25




      29.    Framed as a loss-prevention measure, these systems allow stores to

follow customers, to identify particular individuals when they enter the store and,

in some cases, to track shoppers across multiple stores and identify “suspicious”

shopping activity.

      30.    Although it has steadfastly refused comment when asked about its

facial-recognition practices, Home Depot has in fact integrated facial-recognition

software into its security camera system.

      31.    Defendants begin tracking customers as soon as they enter Home

Depot stores. Home Depot’s security cameras and its checkout cameras operate on

a connected system, with facial-recognition technology running on the footage

obtained. As the customer walks through the store and makes their way toward

checkout, the facial-recognition software tracks their every movement, through and

beyond their purchase.

      32.    Despite BIPA’s clear edict, Defendants do not provide a publicly

available biometric-data retention schedule, nor do they obtain Home Depot

customers’ informed, written consent prior to the collection, use, and disclosure of

their biometric identifiers.




                                            9
        Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 10 of 25




    FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF BRUNSON

      33.    Plaintiff Brunson made purchases at an Illinois Home Depot in

August 2018, December 2018, and June 2019.

      34.    On each occasion Plaintiff Brunson entered a Home Depot store, she

was repeatedly viewed by Home Depot’s security cameras, which captured and

collected Plaintiff Brunson’s faceprint. In fact, Home Depot has collected a new

faceprint from Plaintiff Brunson each time she appeared on a different security

camera, meaning several times per store visit.

      35.    Home Depot shared the security camera footage and Plaintiff

Brunson’s faceprint with Defendant Doe.

      36.    Defendants do not provide a publicly available retention schedule

specifying the period for which they will retain Plaintiff Brunson’s faceprint.

      37.    Defendants have never informed Plaintiff Brunson of the purpose for

which they were capturing or collecting her faceprint or the duration for which

they would retain it, nor did Defendants receive a written release from Plaintiff

Brunson authorizing the collection.

      38.    Because she was never informed of the collection of her faceprint,

Plaintiff Brunson did not consent to the capture or collection of her faceprint.




                                         10
        Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 11 of 25




      39.    Plaintiff Brunson was injured as a result of the violation of her legally

protected right not to have her faceprint collected without consent.

   FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF DAHLBERG

      40.    Plaintiff Dahlberg is a contractor and handyman, and he has made

purchases at Home Depot stores in Illinois at least ten times in the last year.

      41.    On each occasion Plaintiff Dahlberg entered a Home Depot store, he

was repeatedly viewed by Home Depot’s security cameras, which captured and

collected Plaintiff Dahlberg’s faceprint. In fact, Home Depot has collected a new

faceprint from Plaintiff Dahlberg each time he appeared on a different security

camera, meaning several times per store visit.

      42.    Home Depot shared the security-camera footage and Plaintiff

Dahlberg’s faceprint with Defendant Doe.

      43.    Defendants do not provide a publicly available retention schedule

specifying the period for which they will retain Plaintiff Dahlberg’s faceprint.

      44.    Defendants have never informed Plaintiff Dahlberg of the purpose for

which they were capturing or collecting his faceprint or the duration for which they

would retain it, nor did Defendants receive a written release from Plaintiff

Dahlberg authorizing the collection.




                                          11
        Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 12 of 25




      45.    Because he was never informed of the collection of his faceprint,

Plaintiff Dahlberg did not consent to the capture or collection of his faceprint.

      46.    Plaintiff Dahlberg was injured as a result of the violation of his legally

protected right not to have his faceprint collected without consent.

    FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF DOUGLAS

      47.    Plaintiff Douglas has made purchases at a Home Depot store in

Illinois repeatedly during the summer of 2019.

      48.    When Plaintiff Douglas entered the Home Depot stores, he was

repeatedly viewed by Home Depot’s security cameras, which captured and

collected Plaintiff Douglas’s faceprint. In fact, Home Depot has collected a new

faceprint from Plaintiff Douglas each time he appeared on a different security

camera, meaning several times per store visit.

      49.    Home Depot shared the security-camera footage and Plaintiff

Douglas’s faceprint with Defendant Doe.

      50.    Defendants do not provide a publicly available retention schedule

specifying the period for which they will retain Plaintiff Douglas’s faceprint.

      51.    Defendants have never informed Plaintiff Douglas of the purpose for

which they were capturing or collecting his faceprint or the duration for which they




                                          12
        Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 13 of 25




would retain it, nor did Defendants receive a written release from Plaintiff Douglas

authorizing the collection.

      52.    Because he was never informed of the collection of his faceprint,

Plaintiff Douglas did not consent to the capture or collection of his faceprint.

      53.    Plaintiff Douglas was injured as a result of the violation of his legally

protected right not to have his faceprint collected without consent.

      FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF YOUNG

      54.    Plaintiff Young made purchases at a Home Depot store in Illinois in

August 2018 and February 2019.

      55.    When Plaintiff Young entered the Home Depot store, he was

repeatedly viewed by Home Depot’s security cameras, which captured and

collected Plaintiff Young’s faceprint. In fact, Home Depot has collected a new

faceprint from Plaintiff Young each time he appeared on a different security

camera, meaning several times per store visit.

      56.    Home Depot shared the security-camera footage and Plaintiff Young’s

faceprint with Defendant Doe.

      57.    Defendants do not provide a publicly available retention schedule

specifying the period for which they would retain Plaintiff Young’s faceprint.




                                          13
        Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 14 of 25




      58.    Defendants have never informed Plaintiff Young of the purpose for

which they were capturing or collecting his faceprint or the duration for which they

would retain it, nor did Defendants receive a written release from Plaintiff Young

authorizing the collection.

      59.    Because he was never informed of the collection of his faceprint,

Plaintiff Young did not consent to the capture or collection of his faceprint.

      60.    Plaintiff Young was injured as a result of the violation of his legally

protected right not to have his faceprint collected without consent.

                       CLASS ACTION ALLEGATIONS

      61.    Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23(b)(3) on

behalf of themselves and the following class and subclass (collectively, the

“Class”):

      Home Depot Class: All individuals who had their faceprints
      collected, captured, received, or otherwise obtained while visiting a
      Home Depot store in Illinois.
      Purchaser Subclass: All Home Depot Class members who made a
      purchase at a Home Depot store after Defendants implemented their
      facial-recognition program.
      The following people are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2)




                                         14
           Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 15 of 25




Defendants, Defendants’ subsidiaries, parents, successors, predecessors, and any

entity in which the Defendants or their parents have a controlling interest and their

current or former employees, officers, and directors; (3) persons who properly

execute and file a timely request for exclusion from the Class; (4) persons whose

claims in this matter have been finally adjudicated on the merits or otherwise

released; (5) Plaintiffs’ counsel and Defendants’ counsel; and (6) the legal

representatives, successors, and assigns of any such excluded persons.

       62.    Numerosity: The exact number of Class members is unknown to

Plaintiffs at this time, but it is clear that individual joinder is impracticable.

Defendants have collected, captured, received, or otherwise obtained biometric

identifiers or biometric information from hundreds of thousands, if not millions, of

individuals within the Class definition, and with damages of at least $1,000 per

violation, the Class easily exceeds the $5,000,000.00 jurisdictional threshold under

28 U.S.C. § 1332(d). Members of the Class can be identified through Defendants’

records.

       63.    Commonality and Predominance: Questions of law and fact

common to the claims of Plaintiffs and the Class predominate over any questions

that may affect individual members. Those common questions include:




                                            15
           Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 16 of 25




      a.      Whether Defendants collected or captured the Class members’
              biometric identifiers or information;

      b.      Whether Defendants maintained a publicly available retention
              schedule for biometric identifiers or information;

      c.      Whether Defendants informed the Class members that they would
              collect or capture the Class members’ biometric identifiers or
              information;
      d.      Whether Defendants informed the Class members of the purpose for
              which they would collect their biometric identifiers or information, or
              the duration for which they would retain that data;

      e.      Whether Defendants obtained the written release required by BIPA to
              collect or capture, use, and store the Class members’ biometric
              identifiers or information; and
      f.      Whether Defendant Doe profited from the Class members’ biometric
              identifiers or information.
      64.     Typicality: Plaintiffs’ claims are typical of the claims of the other

members of the Class. Plaintiffs and the Class suffered invasions of privacy as a

result of Defendants’ uniform wrongful conduct.

      65.      Adequate Representation: Plaintiffs will fairly and adequately

represent and protect the interests of the Class and has retained competent counsel

experienced in complex litigation and class actions under BIPA specifically.

Plaintiffs have no interests antagonistic to those of the Class, and Defendant has no

defenses unique to Plaintiffs. Plaintiffs and their counsel are committed to




                                          16
         Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 17 of 25




vigorously prosecuting this action on behalf of the Class members and have the

resources to do so.

      66.    Superiority: This class action is appropriate for certification because

class proceedings are superior to all other available methods for the fair and

efficient adjudication of this controversy, and joinder of the Class members is

otherwise impracticable. The damages suffered by the individual Class members

are small relative to the burden and cost of individual litigation, and individual

litigation is therefore infeasible. Even if Class members could sustain individual

litigation, it would increase the delay and expense to all parties relative to a class

action because of the complex factual issues raised by the Complaint. A class

action presents fewer manageability difficulties and provides economies of scale

and uniformity of decisions.

      67.    Plaintiffs reserve the right to revise the foregoing class allegations and

definitions based on facts learned and legal developments following additional

investigation, discovery, or otherwise.




                                           17
          Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 18 of 25




                         FIRST CAUSE OF ACTION
                          Violation of 740 ILCS 14/15
                             Against All Defendants
  On Behalf of Plaintiffs, the Home Depot Class, and the Purchaser Subclass

      68.    Plaintiffs incorporate the foregoing allegations as if fully set forth

herein.

      69.    Home Depot is a Delaware corporation and is therefore a “private

entity” under 740 ILCS 14/10.

      70.    Defendant Doe is either an individual or a partnership, corporation, or

limited liability company. Defendant Doe is not a State or local government

agency, court of Illinois, clerk of the court, or judge or justice thereof. Defendant

Doe is, therefore, “private entities” under 740 ILCS 14/10.

      71.    When Plaintiffs and the Class members entered Home Depot stores,

Defendants used the Home Depot security-camera systems to create faceprints of

Plaintiffs and the Class members. Those faceprints mapped the geometry of

Plaintiffs’ and the Class members’ faces, and Defendants used that geometry to

identify them as they moved through the store, returned to the store, and visited

other stores. Defendants therefore collected, captured, received through trade, or

otherwise obtained Plaintiffs’ and the Class members’ biometric identifiers and

biometric information.




                                          18
         Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 19 of 25




        72.   Prior to collecting, capturing, receiving through trade, or otherwise

obtaining Plaintiffs’ and the Class members’ biometric identifiers and biometric

information, Defendants did not inform Plaintiffs or the Class members or their

legally authorized representatives that their biometric identifiers and information

would be collected or stored.

        73.   Prior to collecting, capturing, receiving through trade, or otherwise

obtaining Plaintiffs’ and the Class members’ biometric identifiers and biometric

information, Defendants did not inform Plaintiff or the Class members or their

legally authorized representatives of the specific purpose and length of term for

which their biometric identifiers and information were being collected, stored, and

used.

        74.   Prior to collecting, capturing, receiving through trade, or otherwise

obtaining Plaintiff’ and the Class members’ biometric identifiers and biometric

information, Defendants did not receive a written release from Plaintiffs and the

Class members or their legally authorized representatives authorizing the

collection, capture, receipt through trade, or other obtainment and use of their

biometric identifiers or information.




                                          19
        Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 20 of 25




      75.    Plaintiffs and the Class members did not consent to the disclosure or

dissemination of their biometric identifiers and information before Home Depot

shared their faceprints with Defendant Doe.

      76.    Home Depot’s disclosure and dissemination of Plaintiffs’ and the

Class members’ biometric identifiers and information did not complete a financial

transaction requested or authorized by Plaintiffs and the Class members.

      77.    Home Depot’s disclosure and dissemination of Plaintiffs’ and the

Class members’ biometric identifiers and information was not required by State or

federal law or municipal ordinance.

      78.    Home Depot’s disclosure and dissemination of Plaintiffs’ and the

Class members’ biometric identifiers and information was not required pursuant to

a valid warrant or subpoena issued by a court of competent jurisdiction

      79.    By capturing and collecting, storing, using, and disclosing Plaintiffs’

and the Class members’ biometric identifiers and information as described herein,

Defendants violated Plaintiffs’ and the Class members’ rights to privacy and

property in their biometric data under BIPA.

      80.    On behalf of themselves and the Class, and pursuant to 740 ILCS

14/20, Plaintiffs seek: (1) injunctive relief requiring Defendants to stop their




                                          20
          Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 21 of 25




unlawful practices and destroy the data unlawfully obtained; (2) liquidated

damages of $5,000 per violation for Defendants’ intentional and/or reckless

violations of BIPA, or, in the event the Court finds those violations to be negligent,

liquidated damages of $1,000 per violation; and (3) reasonable attorneys’ fees and

costs.

                              PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, on behalf of themselves and the Class,

respectfully request that this Court enter an order:

         A.   Certifying this case as a class action on behalf of the Class and

Subclass defined above, appointing Plaintiffs as representatives of the Class and

Subclass, and appointing their lawyers as Class Counsel;

         B.    Declaring that Defendants’ actions, as described above, violate 740

ILCS 14/15;

         C.    Awarding liquidated damages under 740 ILCS 14/20 of $5,000 per

violation for Defendants’ intentional and/or reckless violations of BIPA, or,

alternatively, liquidated damages of $1,000 per violation if the Court finds that

Defendants’ violations were negligent;




                                          21
           Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 22 of 25




      D.      Awarding injunctive and other equitable relief as necessary to protect

the Class, including an order requiring Defendants to stop their unlawful collection

of biometric data and to delete any such data that was unlawfully obtained;

      E.      Awarding Plaintiffs and the Class their reasonable litigation expenses

and attorneys’ fees;

      F.      Awarding Plaintiffs and the Class pre- and post-judgment interest; and

      G.      Awarding such other and further relief as equity and justice may

require.

                                   JURY TRIAL

      Plaintiffs demand a trial by jury for all issues so triable.


 Date: September 4, 2019                   GLORIA BRUNSON, KEVIN
                                           DAHLBERG, JAMAL DOUGLAS, and
                                           EARL YOUNG, individually and on
                                           behalf of all others similarly situated,

                                           s/ David C. Sawyer
                                                  One of Plaintiffs’ Attorneys

                                          David C. Sawyer
                                          dsawyer@grsmb.com
                                          Georgia Bar No. 751032
                                          GRAY, RUST, ST. AMAND, MOFFETT &
                                          BRIESKE, L.L.P.
                                          1700 Salesforce Tower Atlanta




                                          22
Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 23 of 25




                             950 East Paces Ferry Road
                             Atlanta, Georgia 30326
                             (404) 870-7439

                             Ashley C. Keller*
                             ack@kellerlenkner.com
                             Travis D. Lenkner*
                             tdl@kellerlenkner.com
                             J. Dominick Larry*
                             nl@kellerlenkner.com
                             KELLER LENKNER LLC
                             150 N. Riverside Plaza, Suite 4270
                             Chicago, Illinois, 60606
                             (312) 741-5220

                             Warren D. Postman*
                             wdp@kellerlenkner.com
                             KELLER LENKNER LLC
                             1300 I Street, N.W., Suite 400E
                             Washington, D.C. 20005
                             (202) 749-8334

                             *pro hac vice to be sought

                             Counsel for Plaintiffs and the Putative
                             Class




                             23
           Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 24 of 25




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


GLORIA BRUNSON, KEVIN                     Case No.
DAHLBERG, JAMAL DOUGLAS,
and EARL YOUNG, individually and          COMPLAINT - CLASS ACTION
on behalf of all others similarly         AND DEMAND FOR JURY TRIAL
situated,

                    Plaintiffs,

      v.
THE HOME DEPOT, INC., Delaware
Corporation, and JOHN DOE,

                    Defendants.

              LR 7.1(D) CERTIFICATE OF FONT COMPLIANCE

      I hereby certify that the foregoing has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C), Northern District of

Georgia, specifically Times New Roman 14 point.


Date: September 4, 2019                  GLORIA BRUNSON, KEVIN
                                         DAHLBERG, JAMAL DOUGLAS, and
                                         EARL YOUNG, individually and on
                                         behalf of all others similarly situated,

                                         s/ David C. Sawyer
                                                One of Plaintiffs’ Attorneys




                                        24
Case 1:19-cv-03970-AT Document 1 Filed 09/04/19 Page 25 of 25




                             David C. Sawyer
                             dsawyer@grsmb.com
                             Georgia Bar No. 751032
                             GRAY, RUST, ST. AMAND, MOFFETT &
                             BRIESKE, L.L.P.
                             1700 Salesforce Tower Atlanta
                             950 East Paces Ferry Road
                             Atlanta, Georgia 30326
                             (404) 870-7439

                             Ashley C. Keller*
                             ack@kellerlenkner.com
                             Travis D. Lenkner*
                             tdl@kellerlenkner.com
                             J. Dominick Larry*
                             nl@kellerlenkner.com
                             KELLER LENKNER LLC
                             150 N. Riverside Plaza, Suite 4270
                             Chicago, Illinois, 60606
                             (312) 741-5220

                             Warren D. Postman*
                             wdp@kellerlenkner.com
                             KELLER LENKNER LLC
                             1300 I Street, N.W., Suite 400E
                             Washington, D.C. 20005
                             (202) 749-8334

                             *pro hac vice to be sought

                             Counsel for Plaintiffs and the Putative
                             Class




                             25
